DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Pgs. 6-9, filed 08/12/2021, with respect to the 35 USC 112(a) rejection of claims 3-4, 8-9, 12, 17, and 19-20 have been fully considered but are not persuasive. 
Applicant argues that the Examiner has “failed to set forth any reason explaining or evidence supporting why it is believed that one of ordinary skill in the art would not have recognized the inventors to be in possession of the claimed embodiments” and that the Examiner has “failed to set forth any findings regarding the factors required by MPEP §2163”. 
Regarding the argument that the Examiner has “failed to set forth any reason explaining or evidence supporting why it is believed that one of ordinary skill in the art would not have recognized the inventors to be in possession of the claimed embodiments”, the Examiner respectfully disagrees with Applicant’s argument. The Examiner refers to MPEP §2163, which states “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” Of the above-listed factors, an understanding of one of ordinary skill in the art’s ability to recognize possession of the claimed embodiments is not a factor of whether or not the written description is adequate; rather, the disclosed factors must necessarily lead one of skill in the art to the conclusion that the applicant was in possession of the claimed embodiments. As such, the Examiner must provide reasoning as to why the disclosure fails to comply with the written description requirement which would lead one of ordinary skill in the art to question whether or not the applicant was in possession of the claimed embodiments. The Examiner additionally refers to MPEP §2161, which reads: “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained in sufficient detail… In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed” (see also MPEP §§ 2163.02 and 2181, subsection IV). Referring to the Final Rejection dated 04/12/2021, items 17-18 provide reasoning as to why the disclosure fails to comply with the written description requirement. For instance, referring to claim 3, it is discussed that paragraph [0026] discusses volume estimation using LIDAR, stereo, or other ranging sensors, but does not address how those sensors achieve the estimation of volume. That is, the specification does not sufficiently identify how the function is performed or result is achieved. A similar discussion is provided for each claim rejected for failure to comply with the written description requirement. The Examiner notes that the questions 
Applicant further argues that the Examiner “failed to set forth any findings regarding the factors required by MPEP §2163”. MPEP §2163(II) provides a methodology for determining adequacy of written description:  
1. determine what claim as a whole covers, 
2. review the entire application to understand how the inventor provides support for the claimed invention, including each element and/or step, and 
3. determine whether there is sufficient written description to inform one of ordinary skill in the art that the inventor was in possession of the claimed invention as a whole at the time the application was filed. 
An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the function is performed or result is achieved. As discussed above, the above-listed factors for determining adequacy of written description have been considered by the Examiner. As such, because the written description fails to identify how the function is performed or result is achieved for each of claims 3-4, 8-9, 12, 17, and 19-20, the 35 USC 112(a) rejection of the above-listed claims is upheld.
Applicant’s arguments, see Pg. 10, filed 08/12/2021, with respect to the 35 USC 112(b) rejection of claim 12 have been fully considered and are persuasive. The amendments to claim 12 resolve the previously-raised antecedent basis issues. Accordingly, the 35 USC 112(b) rejection of claim 12 has been withdrawn. 
Applicant’s arguments, see Pgs. 10-12, filed 08/12/2021, with respect to claim(s) 1-2, 12, and 18 have been considered and are partially persuasive. 
Regarding the arguments directed towards the limitation “selecting, based on the computed traversal costs, the first one of the possible routes of the plurality of possible routes”, the argument is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Zuckerman and Rao are no longer relied upon to provide the teaching of this limitation; instead, this limitation is taught through the incorporation of the teachings of Yamamoto.
Regarding the argument that there is no motivation or reason to combine the teachings of Zuckerman and Rao, the Examiner respectfully disagrees. The Examiner notes that Zuckerman and Rao are not purely directed towards collision avoidance; the teachings of Zuckerman and Rao are also concerned with collision detection. Additionally, the Examiner notes that there is not a claimed limitation directed towards “affirmatively [selecting] the route that will result in a collision”. Thus, in view of the scope of the claim language and the teachings of Zuckerman and Rao, there is sufficient motivation to combine the teachings of the references.
Claims 3, 4, 8-9, 17, and 19-20, inherit the limitations of independent claims 1 and 18. Accordingly, the arguments directed towards the rejection of claims 3, 4, 8-9, 17, and 19-20 are moot for similar reasons as the arguments directed towards claims 1 and 18.
Applicant’s arguments, see Pgs. 13-15, filed 08/12/2021, with respect to claim(s) 8-9 and 19-20 have been considered and are persuasive. 
Regarding the argument that Pape is non-analogous art, the Examiner is in agreement with Applicant’s arguments. Accordingly, the rejection of claims 8-9 and 19-20 under 35 USC 103 over Zuckerman in view of Rao, in further view of Pape, is withdrawn. However, the Examiner notes that claims 8-9 and 19-20 remain rejected under 35 USC 112(a), as discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, the written description fails to disclose how the volume of the obstacle is estimated. Paragraph [0026] discusses volume estimation using LIDAR, stereo, or other ranging sensors, but does not address how those sensors achieve the estimation of volume. Is this a unique implementation or does this process rely on existing algorithms? The Examiner refers to MPEP §2161, which reads: “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained in sufficient detail… In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed” (see also MPEP §§ 2163.02 and 2181, subsection IV). Thus, the written description fails to disclose how the volume of the obstacle is estimated, thereby failing to comply with the written description requirement.
Regarding claim 4, the written description fails to disclose how the density of the obstacle is estimated. Paragraph [0026] discusses using LADAR or cameras to determine the surface and classify the density of the obstacle, but amounts to nothing more than a mere restatement of the claim language. How do the sensor(s) determine the surface and classify the density of the obstacle? Is this a unique implementation or does this process rely on existing algorithms? The Examiner refers to MPEP §2161, which reads: “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained in sufficient detail… In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed” (see also MPEP §§ 2163.02 and 2181, subsection IV). Thus, the written description fails to disclose how the density of the obstacle is estimated, thereby failing to comply with the written description requirement.
Regarding claim 8, the written description fails to disclose how the forces are tested. The topic is introduced in paragraph [0024], where it is disclosed that the planner considers different collision speeds, but this does not explain how the individual forces are tested. Are these force tests simulated or is the testing conducted in-situ? Is this a unique implementation or does this process rely on existing algorithms? Claim 9 depends upon claim 8 and therefore inherits the above-described deficiencies. Accordingly, claim 9 is rejected under similar reasoning as claim 8. The Examiner refers to MPEP §2161, which reads: “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained in sufficient detail… In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed” (see also MPEP §§ 2163.02 and 2181, subsection IV). Thus, the written description fails to disclose how the forces are tested, thereby failing to comply with the written description requirement.
Regarding claim 12, the written description fails to disclose how the cost of the damage to the autonomous vehicle and the cost of the damage to the obstacle are determined. The concept of predicting damage is discussed briefly in paragraphs [0024]-[0025] but does not delve into greater detail regarding how the cost of the damage is determined. Are damage prediction models used? Where are the costs (monetary or otherwise) derived from (i.e., is there a database of cost data relating material properties and their respective costs for common obstacles/vehicles)? The Examiner refers to MPEP §2161, which reads: “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained in sufficient detail… In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed” (see also MPEP §§ 2163.02 and 2181, subsection IV). Thus, the written description fails to disclose how the cost of the damage to the autonomous vehicle and the cost of the damage to the obstacle are determined, thereby failing to comply with the written description requirement.
Regarding claim 17, the written description fails to disclose how it is determined that two or more autonomous vehicles should be caused to push an obstacle. While the subject is introduced in paragraph [0030] and depicted in FIG. 5, this disclosure is insufficient, as it is uncertain as to how the determination is made that the vehicles will work together cooperatively. Are the vehicles part of a vehicle platoon? How do the vehicles communicate (e.g., via vehicle-to-vehicle communications) with each other to coordinate pushing of the obstacle? How does the system determine whether or not the combined pushing strength of two or more vehicles will be sufficient to remove the obstacles? The Examiner refers to MPEP §2161, which reads: “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained in sufficient detail… In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed” (see also MPEP §§ 2163.02 and 2181, subsection IV). Thus, the written description fails to disclose how it is determined that two or more autonomous vehicles should be caused to push an obstacle, thereby failing to comply with the written description requirement.
Regarding claim 19, the claim recites the limitations “recomputing… the traversal cost” based on the force required to move the at least one obstacle and the estimated traversal times. However, the written description fails to disclose any instance of recomputing the traversal cost. The Examiner notes that this limitation contains new matter introduced through amendment in the previous Final Rejection; new matter cannot be introduced through amending the claims. For the purposes of this examination, “recomputing” will be interpreted as “computing”. Similarly, claim 20 is rejected for dependency upon rejected claim 19. Claim 20 depends upon claim 19 and therefore inherits the above-described deficiencies. Accordingly, claim 20 is rejected under similar reasoning as claim 19.
Regarding claim 20, the claim recites the limitation “reselecting… a second one of the possible routes of the plurality of possible routes.” However, the written description fails to disclose any instance of reselecting routes, nor does the written description disclose “a second one of the possible routes of the plurality of possible routes” determined as a result of the reselecting. The Examiner notes that this limitation contains new matter introduced through amendment in the previous Final Rejection; new matter cannot be introduced through amending the claims. For the purposes of this examination, “reselecting” will be interpreted as “selecting”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuckerman et al. (US 2019/0143964 A1), hereinafter Zuckerman, in view of Rao (US 2018/0143641 A1), and in further view of Yamamoto (US 2014/0309835 A1).

Regarding claim 1, Zuckerman teaches an autonomous vehicle navigation system, comprising:
each autonomous vehicle comprising a sensor operable to detect obstacles;
Zuckerman teaches ([0058]): "A sensor or detector 4 is shown, in which the sensor facilitates the detection 4-det of the foreign object 99. The sensor 4 could be a digital camera, an infrared camera, a radar device, a lidar (light detection and ranging) device, or any combination thereof, or any other sensor or detector capable of facilitating detection or sensing 4-det of the foreign object 99 from a distance."
and a planning device in communication with at least one of the plurality of autonomous vehicles,
Zuckerman teaches ([0058]): "FIG. 1A illustrates one embodiment of an autonomous on-road vehicle 10 detecting 4-det a foreign object 99 approaching 99-apr… A sensor or detector 4 is shown, in which the sensor facilitates the detection 4-det of the foreign object 99… It is understood that detecting the foreign object 99 is facilitated by the sensor, but would normally also include certain processing functions, such as image processing or signal processing functions, to accomplish a successful detection of the foreign object 99, in which the processing functions could be performed in and by the autonomous on-road vehicle 10..."
identify, based on information received from at least one of the sensors, at least one obstacle blocking a first one of the possible routes of the plurality of possible routes;
Zuckerman teaches ([0069]): "In step 1001, detecting 4-det (FIG. 1A), using sensors 4 onboard an autonomous on-road vehicle 10 currently moving 10-move, a foreign object 99 approaching 99-apr the autonomous on-road vehicle 10. In step 1002, predicting, by the autonomous on-road vehicle 10, based on said detection 4-det and related data processing, that said foreign object 99 is about to collide with the autonomous on-road vehicle 10."
However, Zuckerman does not teach the identification of a plurality of possible routes for the plurality of autonomous vehicles to traverse to arrive at a destination. Rao teaches a motion controlling method for an autonomous vehicle, comprising:
a plurality of autonomous vehicles,
Rao teaches ([0028]): "Present application provides a computing device for an autonomous vehicle and a motion controlling method for the autonomous vehicle. The computing device is used to prevent the autonomous vehicle from crash with another vehicle in an unexpected scenario. A typical example of the unexpected scenario is a target vehicle occupying an ongoing path of the autonomous vehicle. The target vehicle in present embodiment refers to another vehicle that can communicate with the autonomous vehicle in a proper manner. The target vehicle may be but not necessary to be another autonomous vehicle."
the planning device being operable to execute stored code to: identify a plurality of possible routes for the plurality of autonomous vehicles to traverse to arrive at a destination;
Rao teaches ([0063]): "Referring to FIG. 7, FIG. 7 is a diagram illustrating the output information of trajectory planner 320 in accordance with one embodiment of the present disclosure. Vehicle 710 in FIG. 7 stands for an autonomous vehicle and vehicle 720 stands for another vehicle on lane 706. Blank spot 601 stands for the start point and blank spot 602 stands for the destination... Motion planner, e.g., motion planner 330 in FIG. 3, calculates multiple paths from black spot 704 to the first waypoint 1, such as path 706 and path 707..."
compute, for each of the routes of the plurality of possible routes and based at least in part on identifying the at least one obstacle blocking the first one of the possible routes of the plurality of possible routes and based at least in part on estimated traversal times, a traversal cost for each of the routes of the plurality of possible routes;
Rao teaches ([0063]): "Referring to FIG. 7, FIG. 7 is a diagram illustrating the output information of trajectory planner 320 in accordance with one embodiment of the present disclosure. Vehicle 710 in FIG. 7 stands for an autonomous vehicle and vehicle 720 stands for another vehicle on lane 706. Blank spot 601 stands for the start point and blank spot 602 stands for the destination... Motion planner, e.g., motion planner 330 in FIG. 3, calculates multiple paths from black spot 704 to the first waypoint 1, such as path 706 and path 707... Then, motion planner 330 calculates the time respectively to be consumed by the autonomous vehicle when moving along path 706 and path 707. Based on the calculated time, motion planner 330 selects a path that will consume the least amount of time as the output of motion planner 330..." FIG. 7 , included below, shows that vehicle 720 is a part of the consideration.

    PNG
    media_image1.png
    532
    923
    media_image1.png
    Greyscale

and causing, in response to the selecting, the plurality of autonomous vehicles to traverse the selected first one of the possible routes of the plurality of possible routes.
Rao teaches ([0035]): "Control sytem 312 of autonomous vehicle 310 controls the driving of autonomous vehicle 310 according to the received motion information." Rao further teaches ([0049]): "Motion planner 330 is configured to generate low level motion information for autonomous vehicle 310..." Thus, the motion planner 330 is responsible for generating motion information as an output, said output comprising the path that will consume the least amount of time (see [0063]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zuckerman to incorporate the teachings of Rao to provide the identification of a plurality of possible routes for the plurality of autonomous vehicles to traverse to arrive at a destination, and causing the autonomous vehicle to traverse the selected route. It would be obvious to modify the teachings of Rao to incorporate the determination of paths on the another vehicle(s), as the teachings of Rao are concerned with preventing crashes with other vehicles; extending the determination to the another vehicle(s) further reduces the risk of a crash by allowing each vehicle to consider safe paths available to them. Further, it would have been obvious to combine the teachings of Zuckerman and Rao, as both inventions are directed towards collision detection. Zuckerman only considers one potential reactive path, while Rao considers a plurality. Considering a plurality of possible routes improves safety and flexibility by examining multiple possible safe avenues of travel, including those which may be missed or looked over if only one path is considered.
However, neither Zuckerman nor Rao outright teach selecting the first one of the possible routes of the plurality of possible routes based on the computer traversal costs. Yamamoto teaches a path finding device and self-propelled working apparatus, comprising:
select, based on the computed traversal costs, the first one of the possible routes of the plurality of possible routes;
Yamamoto teaches ([0045]): "The self-propelled image forming apparatus 12 weighs the probability of obstruction calculated from the obstacle information on the path 200a against the probability of obstruction calculated from the distance to the moving obstacle 20. If the distance to the moving obstacle 20 is short and the probability of obstruction of the moving obstacle 20 is high, the path 200a is selected. Conversely, if the distance to the moving obstacle 20 is long and the probability of obstruction of the moving obstacle 20 is low, the path 200b is selected."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zuckerman and Rao to incorporate the teachings of Yamamoto to provide selecting the first one of the possible routes of the plurality of possible routes based on the computed traversal costs. Incorporating the teachings of Yamamoto would be beneficial, as doing so advantageously optimizes path selection such that obstacle avoidance processing is avoided, as recognized by Yamamoto ([0034]). Such an arrangement beneficially reduces interruptions in travel, even in cases where obstacle avoidance may or may not be required.

Regarding claim 2, Zuckerman, Rao, and Yamamoto teach the aforementioned limitations of claim 1. Zuckerman further teaches:
at least one of the sensors comprises at least one of (i) a LADAR sensor, (ii) a ranging sensor, and (iii) an acoustic sensor.
Zuckerman teaches ([0058]): "A sensor or detector 4 is shown, in which the sensor facilitates the detection 4-det of the foreign object 99. The sensor 4 could be a digital camera, an infrared camera, a radar device, a lidar (light detection and ranging) device, or any combination thereof, or any other sensor or detector capable of facilitating detection or sensing 4-det of the foreign object 99 from a distance."

Regarding claim 12, Zuckerman, Rao, and Yamamoto teach the aforementioned limitations of claim 1. Zuckerman further teaches:
computed traversal costs are at least partially based on at least one of (i) the cost of the damage to the autonomous vehicle, and (ii) the cost of the damage to the at least one obstacle.
Zuckerman teaches ([0078]): "In one embodiment, said prediction comprises predicting that any attempt for a collision-avoiding maneuver by the autonomous on-road vehicle 10 would have caused catastrophic damage to either the autonomous on-road vehicle 10, the foreign object 99, or to another object in the vicinity."

Regarding claim 18, Zuckerman teaches a method of autonomous vehicle routing, comprising:
identifying, by a sensor of the at least one autonomous vehicle, at least one obstacle blocking a first one of the possible routes of the plurality of possible routes;
Zuckerman teaches ([0069]): "In step 1001, detecting 4-det (FIG. 1A), using sensors 4 onboard an autonomous on-road vehicle 10 currently moving 10-move, a foreign object 99 approaching 99-apr the autonomous on-road vehicle 10. In step 1002, predicting, by the autonomous on-road vehicle 10, based on said detection 4-det and related data processing, that said foreign object 99 is about to collide with the autonomous on-road vehicle 10."
However, Zuckerman does not teach the identification of a plurality of possible routes for the plurality of autonomous vehicles to traverse to arrive at a destination, and selecting one of the possible routes based on a computed traversal cost. Rao teaches a motion controlling method for an autonomous vehicle, comprising:
 identifying, by a planning device, a plurality of possible routes for at least one autonomous vehicle to traverse to arrive at a destination;
Rao teaches ([0063]): "Referring to FIG. 7, FIG. 7 is a diagram illustrating the output information of trajectory planner 320 in accordance with one embodiment of the present disclosure. Vehicle 710 in FIG. 7 stands for an autonomous vehicle and vehicle 720 stands for another vehicle on lane 706. Blank spot 601 stands for the start point and blank spot 602 stands for the destination... Motion planner, e.g., motion planner 330 in FIG. 3, calculates multiple paths from black spot 704 to the first waypoint 1, such as path 706 and path 707..."
computing, for each of the routes of the plurality of possible routes and based at least in part on the identifying of the at least one obstacle blocking the first one of the possible routes of the plurality of possible routes and based at least in part on estimated traversal times, a traversal cost for each of the routes of the plurality of possible routes;
Rao teaches ([0063]): "Referring to FIG. 7, FIG. 7 is a diagram illustrating the output information of trajectory planner 320 in accordance with one embodiment of the present disclosure. Vehicle 710 in FIG. 7 stands for an autonomous vehicle and vehicle 720 stands for another vehicle on lane 706. Blank spot 601 stands for the start point and blank spot 602 stands for the destination... Motion planner, e.g., motion planner 330 in FIG. 3, calculates multiple paths from black spot 704 to the first waypoint 1, such as path 706 and path 707... Then, motion planner 330 calculates the time respectively to be consumed by the autonomous vehicle when moving along path 706 and path 707. Based on the calculated time, motion planner 330 selects a path that will consume the least amount of time as the output of motion planner 330..." FIG. 7, included above, shows that vehicle 720 is a part of the consideration.
traversing, by the at least one autonomous vehicle and in response to the selecting, the selected first one of the possible routes of the plurality of possible routes.
Rao teaches ([0035]): "Control sytem 312 of autonomous vehicle 310 controls the driving of autonomous vehicle 310 according to the received motion information." Rao further teaches ([0049]): "Motion planner 330 is configured to generate low level motion information for autonomous vehicle 310..." Thus, the motion planner 330 is responsible for generating motion information as an output, said output comprising the path that will consume the least amount of time (see [0063]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zuckerman to incorporate the teachings of Rao to provide the identification of a plurality of possible routes for the plurality of autonomous vehicles to traverse to arrive at a destination, and selecting one of the possible routes based on a computed traversal cost. It would have been obvious to combine the teachings of Zuckerman and Rao, as both inventions are directed towards collision detection. Zuckerman only considers one potential reactive path, while Rao considers a plurality. Considering a plurality of possible routes improves safety and flexibility by examining multiple possible safe avenues of travel, including those which may be missed or looked over if only one path is considered.
However, neither Zuckerman nor Rao outright teach selecting the first one of the possible routes of the plurality of possible routes based on the computer traversal costs. Yamamoto teaches a path finding device and self-propelled working apparatus, comprising:
selecting, based on the computed traversal costs, the first one of the possible routes of the plurality of possible routes;
Yamamoto teaches ([0045]): "The self-propelled image forming apparatus 12 weighs the probability of obstruction calculated from the obstacle information on the path 200a against the probability of obstruction calculated from the distance to the moving obstacle 20. If the distance to the moving obstacle 20 is short and the probability of obstruction of the moving obstacle 20 is high, the path 200a is selected. Conversely, if the distance to the moving obstacle 20 is long and the probability of obstruction of the moving obstacle 20 is low, the path 200b is selected."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zuckerman and Rao to incorporate the teachings of Rao to provide selecting the first one of the possible routes of the plurality of possible routes based on the computed traversal costs. Incorporating the teachings of Yamamoto would be beneficial, as doing so advantageously optimizes path selection such that obstacle avoidance processing is avoided, as recognized by Yamamoto ([0034]). Such an arrangement beneficially reduces interruptions in travel, even in cases where obstacle avoidance may or may not be required.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuckerman, Rao, and Yamamoto in view of Shen et al. (CN 205899215 U), hereinafter Shen.

Regarding claim 3, Zuckerman, Rao, and Yamamoto teach the aforementioned limitations of claim 1. However, neither Zuckerman, Rao, nor Yamamoto outright teach a planning device that estimates the volume of the obstacle based on information received from at least one sensor. Shen teaches a photographic lighting system with a volume sensing unit, comprising: 
the planning device is further operable to execute the stored code to: calculate, based on the information received from at least one of the sensors an estimate of the volume of the at least one obstacle.
Shen teaches ([0058]): "The volume sensing unit 4 is used to roughly measure the volume of the subject. For example, the volume sensing unit 4 is a distance sensor, which may be a laser distance measuring sensor, an infrared distance measuring sensor, an ultrasonic distance measuring sensor, or the like. The distance sensor is used to detect the distance of the subject to roughly measure the volume of the subject."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zuckerman, Rao, and Yamamoto to incorporate the teachings of Shen to provide an autonomous system wherein the planning device estimates the volume of the obstacle based on information received from at least one sensor. Doing so would serve to improve the decision-making capacities of the cost-optimizing system, as providing the system with an estimation of the volume of the obstacle would assist in determining whether or not a vehicle is capable of moving the obstacle out of the way. For instance, an obstacle with a smaller volume may be considered to be movable, whereas an obstacle of larger volume may require the vehicle to travel around the obstacle. All of the claimed elements were known in the prior art and one skilled in the art could have combined the autonomous system of Zuckerman, Rao, and Yamamoto with the sensor volume estimation of Shen with no change in their respective function, and the combination would have yielded the predictable result of an autonomous system wherein LADAR, stereo, or other ranging sensors estimate the volume of the obstacle.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zuckerman, Rao, and Yamamoto in view of De Castro (US 2020/0293049 A1).

Regarding claim 4, Zuckerman, Rao, and Yamamoto teach the aforementioned limitations of claim 1. However, neither Zuckerman, Rao, nor Yamamoto outright teach that the planning device classifies the density of the at least one obstacle based on information received from at least one of the sensors that is descriptive of the surface of the at least one obstacle. De Castro teaches route planning in an autonomous device, comprising:
the planning device is further operable to execute the stored code to: determine, based on information received from at least one of the sensors that is descriptive of the surface of the at least one obstacle, a classification of the density of the at least one obstacle.
De Castro teaches ([0069]): "To classify the object, the control system analyzes attributes of the object. In this regard, signals from the detectors or data based on those signals may also represent attributes of the object… objects may include, but are not limited to, its size, color, structure, shape, weight, mass, density, location, environment, chemical composition, temperature, scent, gaseous emissions, opacity, reflectivity..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zuckerman, Rao, and Yamamoto to incorporate the teachings of De Castro to provide an autonomous system wherein the planning device classifies the density of the at least one obstacle based on information received from at least one of the sensors that is descriptive of the surface of the at least one obstacle. Doing so would serve to improve the decision-making capacities of the cost-optimizing system, as providing the system with a determination of the surface and classification of the density of the obstacle would assist in determining the potential damages involved in controlled crash or pushing maneuver. For instance, a determination that the obstacle is highly dense may suggest that the obstacle is too heavy to move and therefore pushing too costly to perform.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuckerman, Rao, and Yamamoto in view of Hendrick et al. (US 9,894,101 B2), hereinafter Hendrick.

Regarding claim 17, Zuckerman, Rao, and Yamamoto teach the aforementioned limitations of claim 1. However, neither Zuckerman, Rao, nor Yamamoto outright teach two or more autonomous vehicles used simultaneously to push an obstacle. Hendrick teaches autonomous and adaptive methods for secure, policy-based control of remote and locally controlled computing devices applied to robotic and autonomous devices, comprising:
the causing comprises causing two or more autonomous vehicles to simultaneously push the at least one obstacle.
Hendrick teaches (Col. 5 lines 36-39): "In some cases, multiple robots will be required to operate in a cooperative way in order to accomplish tasks. By way of non-limiting example, like humans, multiple robots will be needed in some cases to lift, pull, and push objects."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Zuckerman, Rao, and Yamamoto to incorporate the teachings of Hendrick to provide an autonomous system wherein two or more autonomous vehicles are used simultaneously to push an obstacle. Doing so would allow for the execution of more complicated/difficult maneuvers, such as moving an object beyond a specified weight or size, as recognized by Hendrick (Col. 5 lines 35-46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ADAM R MOTT/Primary Examiner, Art Unit 3669